—In a negligence action to recover damages for personal injuries, the defendant Joseph Cervone appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Queens County (Smith, J.), dated July 11, 1988, as, upon granting that branch of the plaintiff’s motion which was to dismiss the first affirmative defense of lack of personal jurisdiction in his answer, directed his attorney to personally pay the sum of $1,000 to the plaintiff’s attorney; and (2) from an order of the same court, dated November 9, 1988, which denied his motion for reargument.
Ordered that the order dated July 11, 1988, is reversed insofar as appealed from, without costs or disbursements, and *785the provision directing the defendant Cervone’s counsel to personally pay the sum of $1,000 to the plaintiiFs attorney is deleted; and it is further,
Ordered that the appeal from the order dated November 9, 1988, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
We find that the record does not support a finding that the conduct of the attorney for the defendant Joseph Cervone was frivolous pursuant to CPLR 8303-a, and thus does not warrant a direction that this defendant’s attorney personally pay the sum of $1,000 to the plaintiiFs attorney. Lawrence, J. P., Kunzeman, Rosenblatt and Miller, JJ., concur.